Citation Nr: 0006967	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for scar, shell fragment 
wound, right upper arm, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This appeal arises from a decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).     

The February 2000 Informal Hearing Presentation has raised 
the issue of service connection for tinnitus.  This issue is 
not in appellate status and is referred to the RO for 
appropriate action.  


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran seeks an increased rating for his shell fragment 
wound residuals.  The veteran has experienced pain from a 
shrapnel fragment since he was wounded in Vietnam, and he has 
epicondylitis.  A November 1997 VA orthopedic examination 
report includes diagnoses of shrapnel in and a scar on the 
right upper arm, chronic pain and tenderness secondary to the 
shrapnel, and neuropathic pain and dysfunction of the right 
hand secondary to the shrapnel.  

An April 1998 VA treatment note indicates that another VA 
physician had felt that the veteran's right arm pain was due 
to the shrapnel but that a third VA physician found that the 
pain was due to epicondylitis.  A release of lateral 
epicondylitis and removal of shrapnel was performed in 
October 1998.  Later that month the veteran was feeling 
better but his right elbow was slightly puffy.  These are the 
most recent treatment notes in the file.  

The veteran's representative has raised the issue of a 
separate rating for the veteran's shell fragment wound scar.  

The veteran has not been afforded a VA examination for rating 
purposes since the October 1998 surgery.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's scar, shell fragment 
wound, right upper arm not already part 
of the claims file from October 1998 to 
present.

2.  The veteran should be provided a VA 
orthopedic examination to determine the 
nature and extent of all right upper 
extremity pathology.  The orthopedist 
should describe, in degrees, any 
limitation of motion.  All indicated 
tests and studies determined by the 
orthopedist to be necessary, including X-
ray studies are to be performed.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case, and the report 
should reflect whether the claims folder 
has been reviewed.  Any neurological 
deficits should be noted and examined.  
The examiner is also requested to comment 
on any functional loss associated with 
the right upper arm due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  The examiner should note any 
right upper extremity condition(s) found 
in addition to the service-connected 
scar, shell fragment wound, right upper 
arm and explain the relationship, if any 
between the condition(s) found and the 
service-connected disability.  The 
examiner should render an opinion 
regarding epicondylitis and its 
relationship, if any, to the veteran's 
service-connected disability.  

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues of entitlement to 
an increased rating for scar, shell 
fragment wound, right upper arm, 
including whether separate ratings for 
the shell fragment wound scar and any 
limitations of function are appropriate.

After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


